DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 9, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2006/0045965) in view of DeFillipi (US 2015/0367620).
As to claim 1, Lin et al. discloses a process for painting a surface of a component with a pattern where a first coating product to form a first base coat is applied (see 30 of Fig. 2); a clear coat is applied over the base coat and cured (see 32,34 of Fig 2); a masking material is applied and a second coat is applied (see 36-38 of Fig. 2); a clear coat is applied and baked (see 40-42 of Fig. 2) and the masking material is removed (see 44 of Fig. 2). 

Lin et al. states the mask is a protective membrane which is a pliable film that covers and shields the first coating layer from exposure to the second coating layer (see 0043).
As to the limitation of applying the coating as a ribbon via extrusion die, DeFillipi discloses applying ribbons of polymeric material in order to provide a protective film (see abstract). The film is applied using a robot to control movement of the die. DeFillipi states the applicator is moved via relative to the surface while the coating material is dispenses from the die (see 0006). The applicator flows material at the same rate as the robot moves the applicator die (see 0021). The process allows for precise application of the material have a consistent thickness (See 0005). The film is used to mask and protect a part of a vehicle where the film is easily removed and disposed (see 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Lin et al. to include applying the masking film as taught by DeFillipi. One would have been motivated to do so since both are directed to masking a portion of a vehicle during a painting process where DeFillipi discloses an operable method of applying a masking film that is capable of forming a film having consistent thickness that is easily removed and disposed. 
As to claim 5, the mask is applied as a ribbon of non-atomized fluid (see 0032, 0034).
As to claim 9, Lin modified by DeFillipi fail to teach application of a third clear cot as claimed. However, the clear coat offers protection to the colored layers and the object overall therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Lin modified by DeFillipi by applying addition clear coats in order to provide adequate protection to the surface.
. 
Claim 1, 5-6, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 6773746) in view of Kneisel (US 5741383), DeFillipi (US 2015/0367620) and Lin et al. (US 2006/0045965).
As to claim 1, Bell discloses a process for temporarily protecting a portion of a painted surface of a vehicle from different colored paints and overspray of the same color (see col. 1, lines 25-28).  The process comprises applying a first coated product on a portion of a surface (see col. 1, lines 25-28); applying a mask on a portion of the surface that is painted in the form of a non-atomized fluid (brushing, doctor bars, roller coating, see col. 6, lines 13-17); applying a second coating product to the surface without the mask (see col. 6, lines 49-55) and removing the mask (see col. 6, lines 57-64). The masking material is dried (see col. 6, lines 37-55 of Bell). 
Bell fails to teach the mask is applied automatically by moving the applicator along a portion of the surface where the mask is to be applied, the coating is applied as a ribbon or the speed of displacement of the applicator with respect to the portion of the surface is similar to the speed of the extrusion of the ribbon out of the applicator and baking the first base coat; applying a clear coat on the first and second base coats and baking the second base coat, clear coat and mask as required by claim as required by claim 1. 
	Kneisel discloses a process for bonding a window to a vehicle flange, which comprises application of a masking composition to the vehicle flange (see abstract). Kneisel states the masking composition can include any organic-based composition which will form a mask that can be physically removed by stripping upon drying or curing and has a cohesive strength that is greater than the adhesive strength of the mask to the flange (see col. 2, line 66 – col. 3, line 5). Kneisel states that some material that can be used are acrylic resins; urethane resins, etc. (see col.3, lines 15-17). The masking material can be applied using any suitable means such as brushing, extrusion, or spraying and can be applied manually or robotically (see col. 4, lines 5-7). Kneisel states the flange can be coated prior to applying of the masking material where the 
	 It would have been obvious to one having ordinary skill in the art at the time the application was filed to have automatically apply the liquid masking material of Bell to the vehicles as taught by Kneisel along a portion of the surface where the mask material is desired because both are directed to applying a masking material to a part of a vehicle using the same methods where Kneisel further teaches such coatings can be applied automatically and doing so would have been expected to reduce the manual labor required to apply the material in result in more uniform job quality. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). 
As to the limitation of applying the coating as a ribbon via an extrusion die, Bell discloses applying the masking material using a brushing, roller coating, etc. see col. 6, lines 13-17). Kneisel discloses the masking material can be applied using extrusion coating, brushing, or spraying (see col. 4, lines 5-7). Kneisel shows that extrusion is an alternative method of applying the masking material, which would result in a ribbon coating. It has been established that the mere substitution of one known method for another used for the same purpose would provide predictable results. 
As to the limitation regarding the speed of displacement being similar to the speed of extrusion out of the die, DeFillipi discloses applying ribbons of polymeric material in order to provide a protective film (see abstract). The film is applied using a robot to control movement of the die. DeFilipi states the applicator is moved via relative to the surface while the coating material is dispenses from the die (see 0006). The applicator flows material at the same rate as the robot moves the applicator die (see 0021). The process allows for precise application of the material have a consistent thickness (See 0005). The film is used to mask and protect a part of a vehicle where the film is easily removed and disposed (see 0032).

As to the limitation of performing the steps a,f,g,h,b,c,h,e, and d, Bell fails to teach applying the clear coat as claimed, Lin et al. discloses a process for painting a surface of a component with a pattern where a first coating product to form a first base coat is applied (see 30 of Fig. 2); a clear coat is applied over the base coat and cured (see 32,34 of Fig 2); a masking material is applied and a second coat is applied (see 36-38 of Fig. 2); a clear coat is applied and baked (see 40-42 of Fig. 2) and the masking material is removed (see 44 of Fig. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Bell to include the steps of Lin et al. in order to form the multicolored surface. One would have been motivated to do so since both are directed to coating a vehicle surface with two-tone paint while Lin et al. offers an alternative method of performing the coating process. It has been established the mere substitution of one known method for another with the same intended purpose provides predictable results.  
As to claim 5, the mask is applied in the form of a ribbon as taught by Bell modified by Kneisel above. 
	As to claims 6 and 13, Kneisel states the masking material can be removed by pulling on a tab (piece of material located on a portion of the surface) or other piece of material extending outward from the substrate which is placed on the substrate prior to application of the masking material (see col. 5, lines 1-5). 


As to claim 17, Bell states the second coating can be a different color than the first color (see col. 1, lines 25-30, col. 3, lines 49-51 and col. 6, lines 49-55 of Bell). 
Claim 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 6773746) in view of Kneisel (US 5741383), DeFillipi (US 2015/0367620) and Lin et al. (US 2006/0045965) as applied to claim 1 and in further view of Duggan (US 2363842) and Satoh et al. (US 20060240338).
The teachings of Bell, Kneisel, DeFillipi, and Lin et al. as applied to claim 1 are as stated above.
Kneisel discloses removing the masking material by cutting the mask using a knife or sharp edge or by pulling on a tab or other piece of material extending outward from the substrate and stripping the mask (see col. 5, lines 1-5). 
Bell modified by Kneisel, DeFillipi, and Lin et al.  fails to teach using a movable suction cup where the suction cup is immobilized by depression and separating the suction cup from the surface by injecting gas within the suction cup and removing the cup from the surface as required by claims 14 and 16.
Duggan discloses reusable masking structures which comprises placing a suction cup on the substrate where the masking structure has attaching means to engage with the suction cup and the masking material can be removed by allowing air from the atmosphere to flow through the valve elements to the suction faces to break the vacuum between the suction cup and the substrate (see page 2, lines 70-75). 

It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the process of Bell modified by Kneisel, DeFillipi, and Lin et al.  to include using a suction cup to remove the mask by applying the suction cup, applying the masking material and then removing the masking material by allowing air between the cup and the mask layer to break the vacuum of the suction cup as taught by Duggan. One would have been motivated to do so since Duggan teaches an alternative method of removing masking materials from vehicles and Satoh et al. further teaches that liquid masks can be removed using suction. 
Allowable Subject Matter
Claim 19 is allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The prior art fails to teach or suggest partial application of the clear coat on only a portion of surface as required by claims. 

Response to Arguments
Applicant’s arguments with respect to claim(s)1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715